FILED
                           NOT FOR PUBLICATION                              NOV 17 2009

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CONNIE WILLIAMS,                                 No. 08-16655

             Plaintiff - Appellant,              D.C. No. 2:06-cv-00886-BES-PAL

  v.
                                                 MEMORANDUM *
CITY OF LAS VEGAS,

             Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Brian E. Sandoval, District Judge, Presiding

                     Argued and Submitted November 5, 2009
                            San Francisco, California

Before: HUG, RYMER and McKEOWN, Circuit Judges.

       Connie Williams (“Williams”) appeals the district court’s grant of summary

judgment in her action under Title VII, the Americans with Disabilities Act

(“ADA”), and 42 U.S.C. § 1983 against her employer, the City of Las Vegas (“the




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
City”), for alleged retaliation and employment discrimination for refusal to

accommodate her known disability, industrial reactive airway disease.

      As a preliminary matter, counsel for Williams acknowledged at oral

argument that Williams has abandoned her Title VII claims, and therefore, we

decline to address those claims here.

      As to Williams’s retaliation claim under the ADA, we do not need to reach

the question of whether or not the filing of a workers’ compensation claim is a

protected activity under the ADA, because Williams failed to establish a causal

link between her asserted protected activity and any adverse employment action by

the City. See Vasquez v. County of Los Angeles, 349 F.3d 634, 646 (9th Cir.

2003) (finding no causal link between the protected activity and adverse

employment action).

      As to Williams’s discrimination claim under the ADA, there is a dispute as

to whether she administratively exhausted her claim. Even assuming, however,

that she did exhaust her claim, Williams failed to offer any evidence that the City

discriminated against her because of her disability. See Rodde v. Bonta, 357 F.3d
988, 995 (9th Cir. 2004) (listing requirements to establish ADA violation).

      Finally, because the City did not violate the ADA or Title VII, Williams’s

claim under 42 U.S.C. § 1983 is without merit.


                                          2
AFFIRMED.




            3